Citation Nr: 1616273	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  14-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1981 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the substantive appeal received in January 2014, the Veteran requested a Board hearing to be held at the RO; however, he later withdrew this request in writing in October 2010 explaining that he did not want a Board hearing.

By letter dated in February 2016, the Board informed the Veteran that his motion for a 90 day extension of time in which to submit additional evidence had been granted.  In March 2016, the Veteran and his representative submitted additional evidence to the Board along with a waiver of jurisdictional review of the evidence by the RO in the first instance, and a waiver of the remaining time in which to submit additional evidence.  Some of this evidence pertains to the claim of entitlement to service connection for depression.  In this regard, the record shows that the RO denied service connection for depression in November 2011.  The Veteran did not appeal this decision and new and material evidence was not received within the pertinent appeal period.  Accordingly, the decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103.  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for depression and the matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal, which was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system.

VBMS and the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the January 2015 denial of entitlement to higher ratings for service-connected right and left shoulder disabilities has been the subject of a notice of disagreement filed in February 2015, and that the RO is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

Here, the record contains medical diagnoses of PTSD as well as a link established by medical evidence between this diagnosis and a reported in-service stressor.  See VAX report and addendum dated in March 2010 and April 2010, respectively.  Thus, the issue comes down to stressor verification.  

In regard to the claimed stressor, the Veteran reports that he witnessed a serviceman (from another unit) jump from a plane and land without his parachute opening.  He said this occurred at Fort Bragg in July or September of 1994.  See December 2009 statement from the Veteran.  The Veteran also said that he still had to jump after witnessing this and that after landing he responded to the serviceman and saw blood coming out of his mouth.  He said that he later heard that the serviceman did not survive and that he lives with this every day.  

The Veteran's service personnel records show via the Certificate of Release or Discharge from Active Duty (DD Form 214) that he completed air assault school in May 1989 and an airborne course in February 1993, and he was awarded the parachutist badge and the air assault badge.  In addition, there is a May 2001 examination report noting that he served with the signal corps and airborne infantryman and had over 30 jumps to his credit.  

In light of the above, an attempt should be made to verify the claimed stressor.  In this regard, the Board notes that in an August 2010 letter the AOJ asked the Veteran to provide additional details regarding his asserted stressor(s).  While it does not appear that the Veteran provided additional details, an attempt should still be made to try to verify the stressor based on the available stressor information.  

Also, in September 2011, the Veteran submitted a determination from the Social Security Administration awarding him disability benefits effective in August 2010.  He said he was submitting the evidence to assist with his pending claim.  Unfortunately, neither the basis of the award is evident from this determination nor are there any accompanying medical records.  Accordingly, efforts to obtain the potentially relevant SSA documents must be made on remand.  Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Based on the foregoing, the case is REMANDED for the following action:

1.  Associate with the claims file SSA documents, including the medical records upon which the decision to award SSA disability benefits effective August 2010 was predicated.

2.  Seek to independently verify the stressor information the Veteran provided with respect to the purported fatal jump of a serviceman stationed at Fort Bragg during the period from July 1994 through September 1994, including contacting the JSRRC, NARA, NPRC, or other appropriate agency.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the RO/AMC must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.
 
3.  Thereafter, the case should be reviewed with consideration of the additional evidence and any additional development that is deemed appropriate should be undertaken.  If the benefit being sought is not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






